Dunkin, Ch.
I concur in this result. Subsequent reflection has only served to confirm my conviction of the soundness of the principles settled and announced in Hamilton vs. Hamilton.
The points ruled in this cause conflict, in no manner, with the principles thus established. It is hardly necessary to add that a concurrence in the result involves no concurrence in the reasoning of the Chancellor, either in reference to the matter decided, or on any other questions which he may have deemed it proper to discuss.
Johnson, Ch., concurred.